  Case 20-19885-ABA              Doc 9 Filed 08/28/20 Entered 08/29/20 00:25:50                          Desc Imaged
                                      Certificate of Notice Page 1 of 3
Form oscccq − osccrcrv27

                                     UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                           Case No.: 20−19885−ABA
                                           Chapter: 13
                                           Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Tina Marie Doughty                                       Walter Troy Doughty
   427 Davis Ave.                                           427 Davis Ave.
   Northfield, NJ 08225                                     Northfield, NJ 08225
Social Security No.:

Employer's Tax I.D. No.:


                                ORDER TO SHOW CAUSE WHY CASE SHOULD
                               NOT BE DISMISSED FOR DEBTOR'S FAILURE TO
                                MEET CREDIT COUNSELING REQUIREMENTS
    The debtor filed a petition on 8/25/20 and failed to comply with the credit counseling requirements of the
Bankruptcy Code as indicated below,
            The       debtor      joint debtor did not file a Certificate of Credit Counseling with the petition
            and has not requested an exemption from the credit counseling requirement and has not filed
            a request for a temporary waiver of the credit counseling requirement,

               The      debtor      joint debtor filed a Certificate of Credit Counseling after filing the petition that
              indicates that the debtor(s) participated in credit counseling after filing their petition, and has not
              filed a request for a temporary waiver of, or exemption from the credit counseling requirement,

              The      debtor      joint debtor filed a Certificate of Credit Counseling indicating that the debtor(s)
              participated in credit counseling more than 180 before the filing of the petition,

     It is hereby

      ORDERED that the           debtor     joint debtor shall file with the Clerk at the address above, a Certificate of
Credit Counseling indicating that they participated in a credit counseling briefing within the 180 days prior to the
filing of their petition or the case will be dismissed.

      The debtor or debtor's attorney must appear at a hearing to be held before the Honorable Andrew B. Altenburg
Jr. on:
    Date: September 15, 2020
    Time: 10:30 AM
    Location: Courtroom 4B, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street, Camden,
NJ 08101−2067
to show cause why the case should not be dismissed.
     If all required documents are filed with the Clerk before the hearing date, this Order to Show Cause will be
vacated and no appearance is required.
     Any motion or other objection that is filed will be considered a Motion for Extension of Time to File Schedules,
Statements, and Other Documents under Fed. R. Bankr. P. 1007(c), and will be scheduled by the court to be heard on
  Case 20-19885-ABA           Doc 9 Filed 08/28/20 Entered 08/29/20 00:25:50                      Desc Imaged
                                   Certificate of Notice Page 2 of 3
the same date and time as this Order to Show Cause.

      Unless all required documents are filed before the hearing date on this Order to Show Cause, you must appear
at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE CASE.




Dated: August 26, 2020
JAN: jpl

                                                  Andrew B. Altenburg Jr.
                                                  United States Bankruptcy Judge
        Case 20-19885-ABA               Doc 9 Filed 08/28/20 Entered 08/29/20 00:25:50                              Desc Imaged
                                             Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 20-19885-ABA
Tina Marie Doughty                                                                                         Chapter 13
Walter Troy Doughty
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 26, 2020
                                      Form ID: oscccq                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 28, 2020.
db/jdb         +Tina Marie Doughty,   Walter Troy Doughty,   427 Davis Ave.,   Northfield, NJ 08225-1909

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Aug 27 2020 00:28:56     United States Trustee,
                 Office of the United States Trustee,   1085 Raymond Blvd.,   One Newark Center,   Suite 2100,
                 Newark, NJ 07102-5235
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 28, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 26, 2020 at the address(es) listed below:
              Isabel C. Balboa   ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 2
